 

Exhibit 10.1

 

FIRST AMENDMENT TO THE LINE OF CREDIT AUTHORIZATION

 

 

Borrower:

Broadview Institute, Inc.

Lender:

Terry Myhre

8147 Globe Drive

4156 Brynwood Drive

Woodbury, MN 55125

Naples, FL 34119

                                                                                            

This First Amendment (“Amendment”) is made this 13th day of June, 2013 by and
between Terry Myhre (“Lender”) and Broadview Institute, Inc. (“Borrower”).

 

WHEREAS Lender and Borrower are parties to that certain Line of Credit
Authorization (“Authorization”) dated March 30, 2012; and

 

WHEREAS the parties wish to enter into this Amendment to amend certain
provisions of the Authorization, subject to the terms and conditions set forth
herein;

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged by each party, the parties agree as follows:

 

 

1.)

Effective Date. The effective date of this Amendment will be June 13, 2013.

 

 

2.)

Maturity. The due date as stated in the Authorization shall be changed to April
1, 2015.

 

 

3.)

Affirmation. Except as expressly amended hereby, the Authorization shall
continue in full force and effect.

 




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized representatives on the day and year first above
written.

 

 

BORROWER: LENDER: BROADVIEW INSTITUTE, INC. TERRY L. MYHRE By:
_______________________ By: _______________________ Kenneth J. McCarthy, CFO
Terry L. Myhre

                            

                

                                  

 